Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 6 is directed to an apparatus (i.e. a machine), hence the claim is directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Therefore, Step 1 per the 2014 Subject-matter eligibility test for products and processes is “Yes.”
Claim 6 is drawn to an abstract idea of “gaze detection” which requires the following limitations: are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they organize information through mathematical correlations and the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The limitations of “acquiring a first-person point-of-view video captured from a perspective of a person and information of a line of sight of the person when the first-person point-of-view video is captured” are the equivalent of gathering data. The limitation of “identifying a position in a three-dimensional (3D) space of an object extracted from the first-person point-of-view video” is the equivalent of analyzing the data. The limitation of “determining an object close to the line of sight of the person among objects included in the first-person point-of-view video as an attention target of the person” is the equivalent of outputting the results of the gathered data. where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which was at issue in Alice Corp and has been identified among nonlimiting examples to be an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-155238 A to Hirashima et al., hereinafter “Hirashima” in view of US 2017/0352190 A1 to Calloway.
Claim 1. An attention target estimation device comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: acquires a first-person point-of-view video captured from a perspective of a person and information of a line of sight of the person when the first-person point-of-view video is captured; Hirashima [0030] teaches the eyeball motion detection unit 2 detects the movement of the user's line of sight from the image of the camera 17 that captures the eyeball (hereinafter referred to as an eyeball image) in order to detect that the user is paying attention to something. More specifically, the eye movement detection unit 2 includes a line-of-sight detection unit 8, a gaze point calculation unit 9, and an attention state detection unit 10.
Hirashima [0031] teaches the object area extraction unit 3 extracts an object area from an image of a camera 18 that captures a field of view (hereinafter referred to as a field of view image) when the user is paying attention to something
and determines an object close to the line of sight of the person among objects included in the first-person point-of-view video as an attention target of the person. Hirashima [0030] teaches the eyeball motion detection unit 2 detects the movement of the user's line of sight from the image of the camera 17 that captures the eyeball (hereinafter referred to as an eyeball image) in order to detect that the user is paying attention to something. More specifically, the eye movement detection unit 2 includes a line-of-sight detection unit 8, a gaze point calculation unit 9, and an attention state detection unit 10.
Hirashima fails to explicitly teach identifying a position of an object extracted from the first-person point-of-view video in a three-dimensional (3D) space. Calloway, in the field of tracking an object, teaches identifies a position of an object extracted from the first-person point-of-view video in a three-dimensional (3D) space; Calloway [0006] teaches in light of the above described problems and unmet needs, the present disclosure provides a system and method for tracking positions of objects in a viewed area (also interchangeable referred to herein as an actual scene) in a wide range of lighting conditions. In an aspect, a vision-inertial navigation system is provided that may be configured to track relative positions (e.g., 3D coordinates) of objects of interest (e.g., people, vehicles, buildings) in an actual scene in lighting conditions ranging from, for example, typical indoor lighting conditions to direct sunlight to locations with virtually with no light (e.g., caves)… The vision-inertial navigation system may then display the estimated position for each object, such as on a transparent display device that allows, from a user's perspective, the estimated position for each object to be superimposed onto the corresponding object as seen in the actual scene.
Calloway [0023-0030] teaches the display driver (not shown) may be configured to display 3D positions of visual landmarks (e.g., objects) in an environment of the HMD 300 on the LOE 320.
Therefore, at the time of the invention, one having ordinary skill in the art would have modified Hirashima with Calloway’s teaching of identifying a position of an object extracted from the first-person point-of-view video in a three-dimensional (3D) space for the benefit of a vision-inertial navigation system that is plug and play. The vision-inertial navigation system will display the estimated position for each object, such as on a transparent display device that allows, from a user's perspective, the estimated position for each object to be superimposed onto the corresponding object as seen in the actual scene (Calloway [0003-0007])
Claim 4. Hirashima further teaches wherein the first-person point-of-view video is a moving image, and an attention target previously determined as an attention target among the objects included in the first-person point-of-view video is determined as the attention target of the person. Hirashima [0052-0053] teaches the attention state detection unit 10 detects a state in which the position of the pupil does not move for 3 frames (about 300 milliseconds) or moves slightly, and the position of the pupil jumps in the 4th frame. The state is detected as a fixation / jumping motion. Then, the attention state detection unit 10 determines that the user is in the attention state when the fixation / jumping motion is detected three or more times continuously. However, if the movement of the pupil position is less than 2.1 ° in terms of viewing angle between three frames, the attention state detection unit 10 regards as fixation, and the movement of the pupil position from the fixation state is 2.1 ° or more in terms of viewing angle. If so, it is considered a jump. Further, when the next jump does not occur in 3 seconds after the jump occurs, the attention state detection unit 10 determines that the fixation / jump has ended. Note that the value of 2.1 ° is an example of a threshold value for distinguishing between fixation and jumping, and other values may be used.
Claim 6. It differs from claim 1 in that it is an attention target estimation method performed by an attention target estimation device of claim 1. Therefore claim 6 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-155238 A to Hirashima et al., hereinafter “Hirashima” in view of US 2017/0352190 A1 to Calloway and in further view of US 10027888 to Mackraz.
Claim 2. The combination of Hirashima and Calloway are silent on claim 2, however, Mackraz, in the field of gaze tracking, teaches wherein the computer program instructions further perform to determines an object close to the line of sight of the person and close to the line of sight of a second person different from the person among the objects included in the first-person point-of-view video as the attention target of the person. Mackraz [col. 18, line 64-col. 19, line 33] teaches additionally or alternatively, the server(s) 112 may track the gaze vectors and/or interesting areas over a period of time. For example, the server(s) 112 may track first gaze vectors associated with a first face 11-1 for individual video frames and may generate a first heat map indicating the first gaze vectors and/or first positions in the video data viewed by the first face 11-1 during the period of time. Similarly, the server(s) 112 may track second gaze vectors associated with a second face 11-2 for individual video frames and may generate a second heat map indicating the second gaze vectors and/or second positions in the video data viewed by the second face 11-2 during the period of time. In some examples, the server(s) 112 may determine intersection locations between the first gaze vectors and the second gaze vectors during individual video frames. For example, something notable may occur (e.g., fish swims back and forth chasing a child) and multiple faces 11 may be aligned momentarily. This is an example of an instantaneous gaze and the server(s) 112 may determine that multiple gaze vectors are associated with a single point in the video data at the same time, indicating an interesting event occurred. In other examples, the server(s) 112 may determine intersection locations between the first heat map and the second heat map over the period of time. For example, the first face 11-1 may be particularly interested in a first position (e.g., a large whale shark) and the first heat map may indicate that the first face 11-1 persistently viewed the first position, while momentarily straying to view other positions (e.g., other fish, other faces, etc.). Similarly, the second face 11-2 may be particularly interested in the first position and the second heat map may indicate that the second face 11-2 persistently viewed the first position, while momentarily straying to view other positions. This is an example of a persistent gaze, and while the first face 11-1 and the second face 11-2 may not be aligned at any single point in time, the server(s) 112 may determine that the first position is a spot of interest based on the first heat map and the second heat map.
Mackraz [col. 24, lines 20-38] teaches as illustrated in FIG. 13B, the server(s) 112 may generate a second circle 1314-2 having a second radius (r2), the second circle 1314-2 centered on the image capture device 110. The server(s) 112 determine points at which the gaze vectors 1310 intersect the second circle 1314-2 and determines if the points are within proximity to each other (e.g., distance below a threshold). For example, the server(s) 112 may determine that the third gaze vector 1310-3 intersects the second circle 1314-2 at two locations, the fourth gaze vector 1310-4 intersects the second circle 1314-2 at two locations and a fifth gaze vector 1310-5 intersects the second circle 1314-2 at two locations. The server(s) 112 may determine if the intersection points are within proximity to each other and therefore correspond to the intersection location 1320. For example, the second intersection points of the third gaze vector 1310-3, the fourth gaze vector 1310-4 and the fifth gaze vector 1310-5 are situated near each other, but not within proximity (e.g., distance exceeds the threshold).
Therefore, at the time of the invention, one having ordinary skill in the art would have modified the combination of Hirashima and Calloway with Mackraz’s teaching of determines an object close to the line of sight of the person and close to the line of sight of a second person different from the person among the objects included in the first-person point-of-view video as the attention target of the person for the benefit of improving generation of vides (Mackraz [Background, col 1, lines 6-12])
Claim 3. The combination of Hirashima and Calloway are silent on claim 3, however, Mackraz, in the field of gaze tracking, teaches wherein the computer program instructions further perform to acquires determination results of attention targets of a plurality of persons, and when objects or positions in the 3D space of the attention targets of the plurality persons are similar, determining that joint attention has occurred. Mackraz [col. 18, line 64-col. 19, line 33] and [col. 24, lines 20-38]
Claim 5. The combination of Hirashima and Calloway are silent on claim 5, however, Mackraz, in the field of gaze tracking, teaches wherein the information of the line of sight is a position in the first-person point-of-view video, and the line of sight of the person is a straight line starting at a presence position of the person in a real space and ending at the position indicated by the information of the line of sight in the first-person point-of-view video. Mackraz Fig 13B
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661